FILED
                            NOT FOR PUBLICATION                                  OCT 27 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-30375

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00163-MJP

  v.
                                                  MEMORANDUM *
HUBER SABALSA-ZARATE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, Chief Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Huber Sabalsa-Zarate appeals from the 47-month sentence imposed

following his guilty-plea conviction for illegal reentry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sabalsa-Zarate contends that his sentence below the Guidelines range is

substantively unreasonable. We are precluded from reaching the merits of this

claim by the valid appeal waiver. See United States v. Bibler, 495 F.3d 621, 623-

24 (9th Cir. 2007).

      DISMISSED.




                                         2                                  10-30375